Citation Nr: 1433694	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-22 167	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

The Board construes to the issue to be: entitlement to an (increased) initial rating for posttraumatic stress disorder, currently rated at 70 percent disabling, to include consideration for a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from determinations made by the Department of Veterans Affairs (VA) Regional Offices (ROs).  This matter is currently under the jurisdiction of the RO in Atlanta, Georgia.

The Veteran appeared before the undersigned Veterans Law Judge in October 2012; a transcript of that proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1980 to May 1984.  

2.  On October 26, 2012, prior to the promulgation of a decision in the appeal, and on the record of proceedings, the Veteran stated that the RO's actions to increase the disability rating for her service-connected PTSD from 50 percent to 70 percent disabling, including to award a TDIU rating due to her PTSD, satisfied her appeal before the Board; there is no longer a question or controversy remaining regarding the benefits sought on appeal.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board pertaining to the benefits sought on appeal, and thus the Veteran's appeal before the Board is deemed withdrawn.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.204 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002); see also 38 U.S.C.A. §§ 511, 7104; 38 C.F.R. § 20.101.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In this function, on October 26, 2012, prior to the promulgation of a decision in the appeal, and on the record of proceedings, the Veteran stated that the RO's actions to increase the disability rating for her service-connected PTSD from 50 percent to 70 percent disabling, including to award a TDIU rating due to her PTSD, satisfied her appeal before the Board.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the appeal is deemed withdrawn, and it is therefore dismissed.


ORDER

The appeal is dismissed.



		
DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


